BLD-088                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________
                                       No. 18-2565
                                       ___________

                                    WADE KNIGHT,
                                             Appellant

                                             v.

    CASE MANAGER JONATHAN KAMINSKI; WARDEN TROY WILLIAMSON;
     GEORGE C. NYE, III; MARK G. GULA; LOUIS CAPRIO; DAVID ANDINO;
    STEVEN J. VALENCIK; MICHAEL A. QUIJADA; MICHAEL ORN; AMILENE
                               WERTMAN
                  ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                           (M.D. Pa. Civil No. 3:05-cv-00018)
                     District Judge: Honorable Richard P. Conaboy
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  January 31, 2019

               Before: AMBRO, KRAUSE, and PORTER, Circuit Judges

                             (Opinion filed February 6, 2019)
                                      ___________
                                        OPINION*
                                       ___________

PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Wade Knight appeals from the District Court’s denial of his

motion pursuant to Federal Rule of Civil Procedure 60(b)(6). For the reasons that follow,

we will summarily affirm the District Court’s judgment.

       In 2005, Knight filed a complaint in the District Court, raising, as relevant here,

claims against correctional staff under the Federal Tort Claims Act (“FTCA”). The

District Court ultimately granted defendants summary judgment on Knight’s FTCA

claims, relying on Pooler v. United States, 787 F.2d 868 (3d Cir. 1986). We affirmed the

District Court’s judgment on the same grounds. See Knight v. Kaminski, 331 F. App’x

901 (3d Cir. 2009) (per curiam) (non-precedential). The Supreme Court denied Knight’s

subsequent petition for a writ of certiorari.

       In 2013, the Supreme Court overruled Pooler in Millbrook v. United States, 569
U.S. 50 (2013). Soon after, Knight filed a Rule 60(b)(6) motion in the District Court,

relying on Millbrook to argue that the District Court erred in granting defendants

summary judgment. The District Court denied Knight’s motion, concluding that the

decision in Millbrook did not apply to cases like Knight’s that had already been closed.

After Knight appealed, we concluded that the District Court had not utilized “a flexible,

multifactor approach” in resolving Knight’s motion. See Cox v. Horn, 757 F.3d 113, 122

(3d Cir. 2014). We remanded the matter back to the District Court to consider, in the first

instance, whether Knight had made a showing of “extraordinary circumstances” which

would entitle him to relief. See id.

       On remand, the District Court denied Knight’s motion. It determined that Knight
                                                2
relied solely on the existence of Millbrook as the basis for his motion and that he had not

“come forward with any factors or other considerations to warrant [Rule 60(b)(6) relief]

except that he was adversely affected by a post-judgment change in the law.” See Dist.

Ct. Dkt. No. 193 at ECF p. 3. The District Court noted various defenses that defendants

had presented regarding Knight’s FTCA claims, which Knight had not addressed in his

Rule 60(b)(6) motion or in any later briefing. Knight timely appealed.

       We review the District Court’s denial of Knight’s Rule 60(b)(6) motion for abuse

of discretion. See Brown v. Phila. Hous. Auth., 350 F.3d 338, 342 (3d Cir. 2003). “An

abuse of discretion may be found when the district court’s decision rests upon a clearly

erroneous finding of fact, an errant conclusion of law or an improper application of law to

fact.” Reform Party of Allegheny Cty. v. Allegheny Cty. Dep’t of Elections, 174 F.3d
305, 311 (3d Cir. 1999) (en banc) (internal quotation marks omitted). We may

summarily affirm a district court’s decision “on any basis supported by the record” if the

appeal fails to present a substantial question. See Murray v. Bledsoe, 650 F.3d 246, 247

(3d Cir. 2011) (per curiam).

       Under the circumstances of this case, the District Court did not abuse its discretion

in denying Knight’s motion. “[C]ourts are to dispense their broad powers under 60(b)(6)

only in extraordinary circumstances where, without such relief, an extreme and

unexpected hardship would occur.” Cox, 757 F.3d at 120 (internal quotation marks

omitted). “[W]e have not embraced any categorical rule that a change in decisional law

is never an adequate basis for Rule 60(b)(6) relief.” Id. at 121. Rather, “we have long
                                             3
employed a flexible, multifactor approach to Rule 60(b)(6) motions, including those built

upon a post-judgment change in the law, that takes into account all the particulars of a

movant’s case.” Id. at 122.

       The only argument Knight has made in support of his Rule 60(b)(6) motion both

initially and after remand is that Millbrook changed the law that applied to his FTCA

claims. He has not identified any other factors in support of his motion, as the District

Court observed. Knight has not clarified his argument on appeal, and he has had several

opportunities to show how extraordinary circumstances apply to his case. Accordingly,

we will summarily affirm the District Court’s judgment.1




1
  In light of our disposition, Knight’s motion for appointment of counsel is denied. See
Tabron v. Grace, 6 F.3d 147, 155-56 (3d Cir. 1993).
                                             4